U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2016 Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 16633 Dallas Parkway Suite 250 Addison, Texas 75001 (Address of principal executive offices) (972) 218-0935 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x As of May 15, 2016, 108,373,242 shares of the Issuer's $.001 par value common stock were issued and 108,377,331 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended March 31, 2016 Page PART I – FINANCIAL INFORMATION ITEM 1.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 2. Financial Statements 6 Unaudited Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 6 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 7 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 8 Notes to Unaudited Consolidated Financial Statements 9 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 14 ITEM 4.Controls and Procedures 14 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 14 ITEM 1ARisk Factors 14 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3.Defaults upon Senior Securities 15 ITEM 4.Mine Safety Disclosures 15 ITEM 5.Other Information 15 ITEM 6.Exhibits 16 Signatures 17 2 PART I – FINANCIAL INFORMATION ITEM 1.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2015 and with the unaudited consolidated financial statements and related notes thereto presented in this Quarterly Report on Form 10-Q. Forward-Looking Statements Some of the statements contained in this report discuss future expectations, contain projections of results of operations or financial condition, or state other "forward-looking" information. The words "believe," "intend," "plan," "expect," "anticipate," "estimate," "project," "goal" and similar expressions identify such a statement was made. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Factors that might cause or contribute to such a discrepancy include, but are not limited to the risks discussed in this and our other SEC filings. We do not promise to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. Future events and actual results could differ materially from those expressed in, contemplated by, or underlying such forward-looking statements. The following discussion and analysis of our financial condition is as of March 31, 2016.Our results of operations and cash flows should be read in conjunction with our unaudited financial statements and notes thereto included elsewhere in this report and the audited financial statements and the notes thereto included in our Form 10-K for the year ended December 31, 2015. Business Overview Unless otherwise indicated, we use “WMT,” “the Company,” “we,” “our” and “us” in this report to refer to the businesses of Wound Management Technologies, Inc. Wound Management Technologies, Inc. (“WMT” or the “Company”) was organized on December 14, 2001, as a Texas corporation under the name eAppliance Innovations, Inc.In June of 2002, MB Software Corporation, a public corporation formed under the laws of Colorado, merged with the Company (which at the time was a wholly owned subsidiary of MB Software Corporation), and the Company changed its name to MB Software Corporation as part of the merger.In May of 2008, the Company changed its name to Wound Management Technologies, Inc. The Company, through its wholly-owned subsidiary, Wound Care Innovations, LLC (WCI), markets and sells the patented CellerateRX® products in the expanding advanced wound care market. CellerateRX’s activated collagen, which is approximately 1/100th the size of native collagen, delivers the essential benefits of collagen to a wound immediately—other forms of native, intact collagen in commercially available products require time for the body to prepare the collagen for use in the wound healing process. CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form. CellerateRX is currently approved for reimbursement under Medicare Part B and no prescription is required. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. The Company is focused on delivering the CellerateRX® product line to the diabetic care and long term care markets as well as to hospitals and operating rooms. Additionally, the Company is studying the feasibility of three other markets where CellerateRX formulas may have great sales potential: dental, dermatology/plastic surgery and sunburn relief. The Company is also pursuing additional product lines through its subsidiary, Resorbable Orthopedic Products, LLC. In September 2009, ROP acquired a patent for resorbable bone wax and bone void filler products, which offer a solution to the problem of bone wound healing in a cost effective manner.The Company on February 18, 2014 announced the FDA 510(k) cleared our submission for the resorbable orthopedic hemostat. In 2011, the Company executed a development and license agreement with BioStructures, LLC to develop products in the field of bone remodeling, based on ROP’s patent for use in the human skeletal system.This license agreement excludes the fields of 1) a resorbable hemostat (resorbable bone wax), 2) a resorbable orthopedic hemostat (resorbable bone wax) and antimicrobial dressing, and 3) veterinary orthopedic applications. The Company began receiving royalties under this agreement in the fourth quarter of 2013. Royalties will continue for the life of the patent which expires in 2023. On February 17, 2016, the company announces receiving 510(k) clearance for ROP Bone Hemostasis Material (resorbable bone wax) to be named HemaQuell. 3 Management Letter Wound Management Technologies, Inc. is pleased to report for the first time in the history of the company a net income.The Net Income amounted to $90,275 in the first quarter of 2016.To obtain this milestone, revenues were $1,095,223 for the first quarter of 2016, a gain of approximately 55% from $707,469 over the previous quarter of 2015. Approximately 95% of revenues were from CellerateRX product line and the other 5% of revenue occurred in royalties from the Resorbable Orthopedic Products, LLC subsidiary (ROP). The CellerateRX first quarter revenues increased as the result of developing and carrying out our strategic initiatives with expanding our surgical product sales, developing our sales force and continued sales to existing customers (i.e. Hospitals, Long Term Care, Physicians, DME and Wound Care Clinics) along with establishing new accounts.Our Regional Sales Managers are working closely with our distributors to increase our customer base. We are also increasing our market presence with focused product websites and continuing case studies by key opinion leaders. ROP received FDA 510(k) clearance for ROP Bone Hemostasis Material (resorbable bone wax) on February 17, 2016. The product has been named HemaQuell. We are now finalizing the product, marketing materials and manufacturing for first cases by June or July, with a market launch to follow. In closing, Wound Management Technologies is well positioned to execute on its strategic growth initiatives with a solid go-to-market plan in place. The Company looks forward to capitalizing on the traction it has built in the market thus far with additional investments in a full time sales force along with the sales and marketing of CellerateRX ®product and the emergence of HemaQuell™. Results of Operations For the three months ended March 31, 2016, compared with the three months ended March 31, 2015: Revenues.The Company generated revenues for the three months ended March 31, 2016, of $1,095,223, as compared to revenues of $1,013,987 for the three months ended March 31, 2015, or 8% increase in revenues.The increase in revenues is the result of an expanded salesforce and the successful implementation of the Company’s strategic plan to introduce our products into hospitals, operating rooms and wound centers. Additionally, the Company has recorded $50,250 in royalty revenue from the development and license agreement the Resorbable Orthopedic Products, LLC subsidiary (ROP) executed with BioStructures, LLC in 2011. Cost of goods sold.Cost of goods sold for the three months ended March 31, 2016, was $190,643, as compared to costs of goods sold of $217,086 for the three months ended March 31, 2015, or a 12% decrease. The cost of goods sold decreased as a result of changing the mix of clinical sales as compared to surgical sales which have more positive margins. General and administrative expenses (“G&A"). G&A expenses for the three months ended March 31, 2016, were $746,401, as compared to G&A expenses of $878,043 for the three months ended March 31, 2015, or a 15% decrease in G&A expenses. G&A expenses decreased as the Company decreased legal and terminated the Shipping and Marketing Agreement in September of 2015. Interest expense.Interest expense was $48,625 for the three months ended March 31, 2016, as compared to $37,683 for the three months ended March 31, 2015, or an increase of 29%.The Company incurred additional interest expense as the result of converting warrants to an interest bearing notes payable. Net income/loss. We had a net income for the three months ended March 31, 2016 of $90,275, as compared to a net loss of $133,396 for the three months ended March 31, 2015. The Company was able to capitalize on focusing on increasing sales and reducing general and administrative expenses. 4 Liquidity and Capital Resources As of March 31, 2016, we had total current assets of $1,306,764, including cash of $283,322 and inventories of $541,527.As of December 31, 2015, our current assets of $1,268,170 included cash of $182,337 and inventories of $409,778. As of March 31, 2016, we had total current liabilities of $1,198,175 including $553,800 of notes payable and convertible notes payable due to related party. Our current liabilities also include $93,750 of current year royalties payable.As of December 31, 2015, our current liabilities of $1,459,094 included $614,700 of notes payable and convertible notes payable due to related party and prior year accrued royalties payable of $323,062. As of March 31, 2016, our current liabilities also included derivative liabilities of $276 related to 910,000 of the 9,736,844 outstanding stock purchase warrants.At December 31, 2015, our derivative liabilities totaled $310 to 910,000 of the 9,736,844 outstanding stock purchase warrants. For the three months ended March 31, 2016, net cash used in operating activities was $136,219 compared to $179,064 used in the first three months of 2015. In the three months ended March 31, 2016, net cash used in investing activities was $702 compared to $708 used in the first three months of 2015. Historically, we have financed our operations primarily from the sale of debt and equity securities.In the three months ended March 31, 2016, net cash provided in financing activities was $237,906. For the three months ended March 31, 2015, financing activities used $2,025. Off-Balance Sheet Arrangements None. Recent Accounting Pronouncements For the period ended March 31, 2016, there were no other changes to our critical accounting policies asidentified in our Annual Report on Form 10-K for the year ended December 31, 2015. Contractual Commitments Royalty agreement.Effective November 28, 2007, WCI entered into separate exclusive license agreements with Applied Nutritionals, LLC (“Applied”) and its founder George Petito, pursuant to which WCI obtained the exclusive world-wide license to make products incorporating intellectual property covered by a patent related to CellerateRX products.In consideration for the licenses, WCI agreed to pay to Applied the following royalties, beginning January 3, 2008: (a) an upfront royalty of $100,000 in the aggregate, (b) an aggregate royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional upfront royalty of $400,000, in the aggregate, which was paid October, 2009; plus (d) an aggregate royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 upfront royalty. In addition, WCI must maintain a minimum aggregate annual royalty payment of $375,000 for 2009 and thereafter, if the royalty payments made do not meet or exceed that amount. The total of unpaid royalties as of December 31, 2015 was $323,062. These prior year royalties were paid in full in March of 2016.As of March 31, 2016, the balance of accrued royalties for the current year is $93,750. 5 ITEM 2.FINANCIAL STATEMENTS WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2015 (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable, net of allowance for bad debt of $16,880 and $20,388 Royalty Receivable Inventory, net of allowance for obsolescence for $2,254 and $150,135 Prepaid and Other Assets Total Current Assets LONG-TERM ASSETS: Property Plant and Equipment, net of accumulated depreciation of $33,873 and $31,477 Intangible Assets, net of accumulated depreciation of $331,701 and $318,944 Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts Payable $ $ Accounts Payable - Related Parties Accrued Royalties and Dividends Current Lease Obligation Accrued Interest Derivative Liabilities Notes Payable Convertible Notes Payable Total Current Liabilities LONG-TERM LIABILITIES Convertible Notes Payable - Related Parties Capital Lease Obligation Total Long-Term Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Series A Preferred Stock, $10 par value, 5,000,000 shares authorized; noneissued and outstanding - - Series B Convertible Preferred Stock, $10 par value, 7,500 shares authorized; noneissued and outstanding - - Series C Convertible Preferred Stock, $10 par value, 100,000 shares authorized; 81,360 issued and outstanding as of March 31, 2016 and80,218 issued and outstanding as of December 31, 2015 Series D Convertible Preferred Stock, $10 par value, 25,000 shares authorized; none issued and outstanding - - Series E Convertible Preferred Stock, $10 par value, 5,000 shares authorized; none issued and outstanding - - Common Stock: $.001 par value; 250,000,000 shares authorized; 108,377,331 issued and108,373,242 outstanding as of March 31, 2016 and 107,274,559 issued and 107,270,470 outstanding as of December 31, 2015 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization Bad Debt Expense - INCOME (LOSS) FROM CONTINUING OPERATIONS: ) OTHER INCOME (EXPENSES): Change in fair value ofDerivative Liability 34 Other Income - 9 Interest Expense ) ) NET INCOME (LOSS) ) Series C Preferred Stock Dividends ) ) NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) Basic and diluted income (loss) per share of common stock $ $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted The accompanying notes are an integral part of these consolidated financial statements. 7 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation and amortization Bad debt expense Inventory obsolescence - Common stock issued for services (Gain) loss on change in fair value of derivative liabilities ) ) Changes in assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in royalities receivable - (Increase) decrease in inventory ) (Increase) decrease in prepaids and other assets ) Increase (decrease) in accrued royalties and dividends ) ) Increase (decrease) in accounts payable ) Increase (decrease) in accounts payable, related parties - Increase (decrease) in accrued interest payable Net cash flows used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Payments on capital lease obligation ) ) Payments on debt ) ) Cash proceeds from sale of series C preferred stock - Net cash flows provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $ $
